DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-6 in the reply filed on 5/21/2021 is acknowledged.  The traversal is on the ground(s) that it is believed that compact prosecution would be promoted if a search were conducted simultaneously.  This is not found persuasive because they require a separate search based on different classification.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillmann et al. (DE4404406A1 from IDS) in view of Nyce (4,591,482).
Regarding claim 1, Tillmann discloses a method for producing a connection between a first metallic component and a second metallic component, wherein at least 
Regarding claim 2, Nyce discloses making a steel powder sintered product where the parts are essentially full density in order to meet requirements for fatigue strength, hardness, ductility tensile strength, corrosion resistance (column 1 lines 5-35, column 1 lines 50- column 2 line 6).  
Regarding claim 5, Nyce discloses a sintering powder of stainless steel is used as sintering material (pages 2-3).  
Regarding claim 6, Tillmann discloses a copper solder is used as solder (pages 2-3).


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillmann et al. (DE4404406A1 from IDS) in view of Nyce (4,591,482) as applied to claim 1 above, and further in view of Ayers (3,939,613).
.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tillmann et al. (DE4404406A1 from IDS) in view of Nyce (4,591,482) and Ayers (3,939,613) as applied to claim 3 above, and further in view Millhiser et al. (3,257,759) 
Regarding claim 4, Ayers discloses using gas for blasting (column 1 lines 11-23), but does not disclose a powder of stainless steel manufactured by means of gas atomization is used as blasting medium.  However, Millhiser discloses using steel shot for blasting and compacting a surface (columns 1-2).  To one skilled in the art at the time of the invention it would have been obvious to use a material for the blasting that would have the properties suitable for compacting the steel surface properly.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIN B SAAD/Primary Examiner, Art Unit 1735